PER CURIAM.
Michael Barboza appeals the summary denial of a 3.850 motion for post conviction *929relief claiming ineffective assistance of counsel. Barboza alleges that counsel was ineffective for failing to present evidence of his purported voluntary intoxication during his prosecution for aggravated battery with a deadly weapon and burglary with an assault. We affirm because the record demonstrates that Barboza made a statement in which he admitted to law enforcement that he entered the victim’s house with the intent to steal from him. This admission, introduced into evidence without objection at Barboza’s trial, demonstrates that he had the specific intent to commit these two offenses. Thus, even if Barboza had advanced a voluntary intoxication defense, there is no reasonable probability that the outcome would have been different. See Locklear v. State, 847 So.2d 543, 544 (Fla. 2d DCA 2003).
Affirmed.